DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a capacitive touch glass structure comprising “a first sensing layer (20), directly superposed on the glass substrate, …; an insulative layer (30) superposed on the first sensing layer; a second sensing layer (40), superposed on the insulative layer to make the insulative layer sandwiched between the first sensing layer and the second sensing layer, …; and a signal wire layer (50), superposed on the second sensing layer to make the second sensing layer sandwiched between the signal wire layer and the insulative layer (Fig. 1)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art is Han (US 20200142525 A1).
Han teaches a capacitive touch glass structure comprising first sensing layer MTL1, second sensing layer MTL2, and sensing/transmission lines (Figs. 5 and 6, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER D MCLOONE/Primary Examiner, Art Unit 2692